DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 7-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 10-20 of U.S. Patent No. 11,372,483 B2 to Na et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar as shown below:
17/849,888
11,372,483
2. An apparatus comprising:
a transparent layer having a front side and a back side, the transparent layer having a transparency above 50% for an optical signal having a wavelength greater than 800 nm;
an optical filter configured to pass light having at least the wavelength of the optical signal that propagates from the front side to the back side of the transparent layer;
a photodetector arranged to receive a portion of the optical signal propagating from the front side to the back side of the transparent layer and passing through the optical filter, the photodetector comprising:
a first substrate formed based on a first material; and
a detection region supported by the first substrate, wherein the detection region is formed based on a second material different from the first material; and
a detector control circuitry electrically coupled to the photodetector,
wherein the photodetector is positioned such that the portion of the optical signal passes through (i) a portion of the first substrate of the photodetector or (ii) a portion of the detector control circuitry before entering the detection region of the photodetector.
1. An apparatus comprising:
a display having a front side and a back side;
an optical filter configured to pass an optical signal having a wavelength greater than 800 nm that propagates from the front side to the back side of the display;
a photodetector arranged to receive a portion of the optical signal propagating from the front side to the back side of the display, the photodetector comprising:
a first substrate formed based on a first material; and
a detector region supported by the first substrate, wherein the detector region is formed based on a second material different from the first material; and
a detector control circuitry electrically coupled to the photodetector,
wherein the photodetector is positioned such that the portion of the optical signal propagating from the front side to the back side of the display passes through (i) the first substrate of the photodetector or (ii) the detector control circuitry before entering the detector region of the photodetector.
7. The apparatus, wherein the detection region has a thickness that ranges from 0.5 micron to 5 microns.
10. The apparatus, wherein the detector region has a thickness that ranges from 0.5 micron to 5 microns.
8. The apparatus, wherein the first material comprises silicon, and wherein the second material comprises germanium.
11. The apparatus, wherein the first material comprises silicon, and wherein the second material comprises germanium.
9. The apparatus, wherein the detection region is embedded in the first substrate.
12. The apparatus, wherein the detector region is embedded in the first substrate.
10. The apparatus, wherein the detection region is formed on the first substrate as a mesa.
13. The apparatus, wherein the detector region is formed on the first substrate as a mesa.
11. The apparatus, wherein the optical filter comprises a high-pass filter.
14. The apparatus, wherein the optical filter is a high-pass filter.
12. The apparatus, wherein the optical filter comprises a band-pass filter.
15. The apparatus, wherein the optical filter is a band-pass filter.
13. The apparatus, wherein the detector control circuitry is formed on a second substrate, and wherein the first substrate and the second substrate are bonded.
4. The apparatus, wherein the detector control circuitry is formed on a second substrate, and wherein the first substrate and the second substrate are bonded.
16. A method for operating an apparatus, the method comprising:
receiving, by a transparent layer having a transparency above 50% for an optical signal having a wavelength greater than 800 nm, the optical signal;
receiving, by an optical filter configured to pass light having at least the wavelength of the optical signal, a first portion of the optical signal that is weaker than or equal to the optical signal;
receiving, by a substrate of a photodetector, a second portion of the optical signal that is weaker than or equal to the first portion of the optical signal, wherein the substrate is formed based on a first material;
receiving, by one or more detection regions of the photodetector, a third portion of the optical signal that is weaker than or equal to the second portion of the optical signal, wherein the one or more detection regions are formed based on a second material different from the first material;
generating, by a detector integrated circuit layer comprising one or more detector control circuits electrically coupled to the photodetector, an electrical signal representing the third portion of the optical signal received by the one or more detection regions for a calculation of proximity information or time-of-flight information associated with an object of interest.
16. A method for operating a display apparatus, the method comprising:
receiving, by a transparent layer of a display device, an optical signal having a wavelength greater than 800 nm;
receiving, by an optical filter configured to pass light having at least the wavelength of the optical signal, a first portion of the optical signal that is weaker than or equal to the optical signal;
receiving, by a substrate of a photodetector, a second portion of the optical signal that is weaker than or equal to the first portion of the optical signal, wherein the substrate is formed based on a first material;
receiving, by one or more detector regions of the photodetector, a third portion of the optical signal that is weaker than or equal to the second portion of the optical signal, wherein the one or more detector regions are formed based on a second material different from the first material;
generating, by a detector integrated circuit layer comprising one or more detector control circuits electrically coupled to the photodetector, an electrical signal representing the third portion of the optical signal received by the one or more detector regions; and
determining, based on the electrical signal and by one or more circuitry, data representing proximity information or time-of-flight information associated with an object.
17. The method, further comprising:
determining measured data based on the electrical signal;
obtaining baseline data representing a photodetector measurement prior to receiving the optical signal; and
determining calibrated data based on the baseline data and the measured data.
17. The method, further comprising:
determining a measured data based on the electrical signal;
obtaining a baseline data representing a photodetector measurement prior to receiving the optical signal; and
determining a calibrated data based on the baseline data and the measured data.
18. The method, further comprising transmitting, by a transmitter, the optical signal towards the object of interest.
18. The method, further comprising transmitting, by the display apparatus, the optical signal towards an object of interest.
19. A method for operating an apparatus, the method comprising:
receiving, by a transparent layer having a transparency above 50% for an optical signal having a wavelength greater than 800 nm, the optical signal;
receiving, by an optical filter configured to pass light having at least the wavelength of the optical signal, a first portion of the optical signal that is weaker than or equal to the optical signal;
receiving, by a detector control circuitry layer comprising one or more detector control circuits electrically coupled to a photodetector, a second portion of the optical signal that is weaker than or equal to the first portion of the optical signal;
receiving, by one or more detection regions of the photodetector, a third portion of the optical signal that is weaker than or equal to the second portion of the optical signal, wherein the one or more detection regions are formed on a substrate, and wherein the substrate and the one or more detection regions are formed from different materials; and
generating, by a detector integrated circuit layer, an electrical signal representing the third portion of the optical signal received by the one or more detection regions for a calculation of proximity information or time-of-flight information associated with an object of interest.
19. A method for operating a display apparatus, the method comprising:
receiving, by a transparent layer of a display device, an optical signal having a wavelength greater than 800 nm;
receiving, by an optical filter configured to pass light having at least the wavelength of the optical signal, a first portion of the optical signal that is weaker than or equal to the optical signal;
receiving, by a detector control circuitry layer comprising one or more detector control circuits electrically coupled to a photodetector, a second portion of the optical signal that is weaker than or equal to the first portion of the optical signal;
receiving, by one or more detector regions of the photodetector, a third portion of the optical signal that is weaker than or equal to the second portion of the optical signal, wherein the one or more detector regions are formed on a substrate, and wherein the substrate and the one or more detector regions are formed from different materials;
generating, by a detector integrated circuit layer, an electrical signal representing the third portion of the optical signal received by the one or more detector regions; and
determining, based on the electrical signal and by one or more circuitry, data representing proximity information or time-of-flight information associated with an object.
20. The method, further comprising: determining measured data based on the electrical signal;
obtaining baseline data representing a photodetector measurement prior to receiving the optical signal; and determining calibrated data based on the baseline data and the measured data.
20. The method, further comprising: determining a measured data based on the electrical signal;
obtaining a baseline data representing a photodetector measurement prior to receiving the optical signal; and determining a calibrated data based on the baseline data and the measured data.

Claims 3-6, 14, 15 and 21 are dependent on claims 2 and 19.
Claims 2, 3, 8, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 16-18 of U.S. Patent No. 11,126,274 B2 to Na et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar as shown below:
17/849,888
11,126,274
2. An apparatus comprising:
a transparent layer having a front side and a back side, the transparent layer having a transparency above 50% for an optical signal having a wavelength greater than 800 nm;
an optical filter configured to pass light having at least the wavelength of the optical signal that propagates from the front side to the back side of the transparent layer;
a photodetector arranged to receive a portion of the optical signal propagating from the front side to the back side of the transparent layer and passing through the optical filter, the photodetector comprising:
a first substrate formed based on a first material; and
a detection region supported by the first substrate, wherein the detection region is formed based on a second material different from the first material; and
a detector control circuitry electrically coupled to the photodetector,
wherein the photodetector is positioned such that the portion of the optical signal passes through (i) a portion of the first substrate of the photodetector or (ii) a portion of the detector control circuitry before entering the detection region of the photodetector.
3. The apparatus, further comprising a first light source configured to emit a first optical signal having a wavelength greater than 800 nm.
1. A display apparatus comprising:
a display device having a plurality of pixels, a front side, and a back side opposite the front side, the display device comprising:
a transparent layer; and
display control circuitry configured to control the plurality of pixels;
a light source configured to emit an optical signal having a wavelength higher than 800 nm towards the front side of the display device;
a filter configured to pass light having at least the wavelength of the optical signal; and
a detector device located at the back side of the display device, the detector device comprising:
one or more photodetectors comprising: a substrate formed based on a first material; and
one or more detection regions formed on the substrate, wherein the one or more detection regions are formed based on a second material different from the first material, and wherein the one or more detection regions are positioned to receive a portion of the optical signal propagating from the front side of the display device to the back side of the display device along a path; and
a detector integrated circuit layer comprising one or more detector control circuits electrically coupled to the one or more photodetectors,
wherein the one or more photodetectors are positioned such that the portion of the optical signal propagating from the front side of the display device to the back side of the display device passes through the substrate formed based on the first material before entering the one or more detection regions of the one or more photodetectors.
8. The apparatus, wherein the first material comprises silicon, and wherein the second material comprises germanium.
2. The display apparatus, wherein the first material comprises silicon.  
3. The display apparatus, wherein the second material comprises germanium or germanium-silicon.

16. A method for operating an apparatus, the method comprising:
receiving, by a transparent layer having a transparency above 50% for an optical signal having a wavelength greater than 800 nm, the optical signal;
receiving, by an optical filter configured to pass light having at least the wavelength of the optical signal, a first portion of the optical signal that is weaker than or equal to the optical signal;
receiving, by a substrate of a photodetector, a second portion of the optical signal that is weaker than or equal to the first portion of the optical signal, wherein the substrate is formed based on a first material;
receiving, by one or more detection regions of the photodetector, a third portion of the optical signal that is weaker than or equal to the second portion of the optical signal, wherein the one or more detection regions are formed based on a second material different from the first material;
generating, by a detector integrated circuit layer comprising one or more detector control circuits electrically coupled to the photodetector, an electrical signal representing the third portion of the optical signal received by the one or more detection regions for a calculation of proximity information or time-of-flight information associated with an object of interest.
16. A method for operating a display apparatus, the method comprising:
emitting, by a light source, an optical signal having a wavelength higher than 800 nm towards a transparent layer of a display device;
receiving, by the transparent layer of the display device, a reflected optical signal from an object;
receiving, by a filter configured to pass light having at least the wavelength of the optical signal, a first portion of the reflected optical signal that is weaker than or equal to the reflected optical signal; receiving, by a substrate of a photodetector located at a back side of the display device, a second portion of the reflected optical signal that is weaker than or equal to the first portion of the reflected optical signal, wherein the substrate is formed based on a first material;
receiving, by one or more detector regions of the photodetector, a third portion of the reflected optical signal that is weaker than or equal to the second portion of the reflected optical signal, wherein the one or more detector regions are formed based on a second material different from the first material; generating, by a detector integrated circuit layer comprising one or more detector control circuits electrically coupled to the photodetector, an electrical signal representing the third portion of the reflected optical signal received by the one or more detector regions; and determining, based on the electrical signal and by one or more circuitry, data representing proximity information or time-of-flight information associated with the object.
17. The method, further comprising: determining measured data based on the electrical signal;
obtaining baseline data representing a photodetector measurement prior to receiving the optical signal; and determining calibrated data based on the baseline data and the measured data.
17. The method, wherein determining the data further comprises determining a calibrated image based on a baseline image.  
18. The method, further comprising determining the baseline image, wherein determining the baseline image comprises:
emitting, by the light source, an optical signal in an environment having no object within a threshold distance; and determining the baseline image based on an electrical signal generated by the detector integrated circuit layer in the environment.

Claims 4-7, 9-15 and 18-21 are dependent on claims 2, 16 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627